Detailed Action
	The communications received 10/20/2022 have been filed and considered by the Examiner. This is a new non-final in light of the arguments presented. In light of the prior art the allowability of claim 13 is withdrawn. Claims 3 and 7 are amended. Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  at line 3 it reads “the the build surface” and should be changed to “the build surface” or similar correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Raghavan et al (US 2018/0326712) hereinafter RAG. 
As for claim 1, RAG teaches a method of leveling a build surface of an additive manufacturing system (via recoating) [Abstract], the method comprising: 
detecting an orientation of a build surface (the surface of a build layer to detect the heights/flatness, in this manner the vertical orientations) [0034-35]; 
comparing the orientation of the build surface to a reference orientation (a 3-D model of the build layer that is intended to be replicated in order to form the component) [0034-36; 0046]; 
depositing a layer of material having a non-uniform thickness onto a portion of the build surface (as flatness is a characteristic which can be determined and the recoater head’s movement is adjusted accordingly to reduce powder distribution variation, it is understood that the depositing of a layer of material over the uneven/insufficiently flat region via recoating would be performed) [0023; 0031; 0052-53]; 
and fusing at least a portion of the layer of material to form at least a portion of the build surface (by melting to create a solid component) [0044-46].
Should the Applicant disagree that the deposition of a layer would not naturally occur in the process of RAG:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have deposited a layer of material which has a non-uniform thickness (i.e. insufficiently flat with excess powder) onto a portion of a build surface (a location in which there was insufficient powder) in order to achieve RAG’s desired flatness and thereby reduce powder distribution variation.  

As for claim 2, RAG teaches claim 1 and further teaches that a 3-D geometry of the component is represented throughout the layers (by being converted into a layer-by-layer format with specific instructions for a build layer, in particular the outline of the cross-section through the component) in order to operate the controller [0046]. As the outline of the cross-section of a component supports the one above it, it is understood that this forms an anchor that the rest of a manufactured part is connected to. 

As for claim 3, RAG teaches claim 1 and it is understood that the orientation of the build surface after fusing the portion of the layer would be substantially equal to the reference orientation as the reference orientation is the build layer with the component formed in line with the 3-D model [0036].

As for claim 4, RAG teaches claim 1, and as flatness is included as an orientation, this is understood to substantially be levelness or a level orientation [0035; 0052].

As for claim 5, RAG teaches claim 1, the steps of deposition are understood to be applied to each build layer therefore the steps are repeated for each build layer [0025-26; 0029-30; 0046].

As for claim 6, RAG teaches claim 5, and it is understood that by being formed according to the desired 3-D model that the fused portions would substantially be aligned with the 3-D model [0036; 0046].

As for claim 7, RAG teaches claim 1 and as the portion of the layer corresponds to the layer that is fused in accordance with claim 1, it is understood that whether the entire layer would be fused would be a matter of producing a model wherein the entirety of the layer is fused. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have fused the entirety of the layer corresponding to a portion of the layer as this would have amounted to a prima facie obvious change in shape of the 3-D model of RAG upon which the layer is based [see e.g. MPEP 2144.04(IV)(B)].  

As for claim 21, RAG teaches claim 1 and further comprising determining the build surface is misaligned with the reference orientation based on the comparison (as the build surface is compared to a 3-D model of the build layer that is intended to be replicated in order to form the component) [0034-36; 0046], and wherein the layer of material is deposited onto the portion of the build surface if the build surface is misaligned with the reference orientation (as flatness is a characteristic which can be determined and the recoater head’s movement is adjusted accordingly to reduce powder distribution variation, it is understood that the depositing of a layer of material over the uneven/insufficiently flat region via recoating would be performed to improve the flatness) [0023; 0031; 0052-53].

Claim(s) 8-11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aydin et al (US 2019/0366433) hereinafter AYD.
As for claim 8, AYD teaches a method of locating an obstacle (detecting/localized via a sensor) [0016] in which first a recoater blade (a slide which is substantially blade like) [Fig. 3 #13] will translate in a first orientation across a build surface as a typical pass across the powder bed to product a slice [0011; 0048; Fig. 5], and in the event of encountering an obstacle will perform a second pass with the recoater at a second orientation (either at an angle or above) [0011; 0040; 0043; 0046]. The obstacles are detected and localized via imaging [0033].
As it pertains to the detection of first and second contact points, AYD further teaches through the manner of its operation that a beginning point (when the slide deflects either via height displacement or angle) and an end point (when the slide returns to the first orientation denoted the “target position”/”target level”) must exist as otherwise the return from the deflection step would not be possible [0011; 0043-47]. Therefore it is the Examiner’s understanding that first and second contact points must have been determined in order to allow for the deflection step and the return from deflection step especially as AYD already includes imaging sensors that can localize obstacles.
Should the Applicant disagree:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of determining first beginning contact points and second ending contact points based on the expected trajectory of the recoater blade of AYD in order to allow for the deflection step and return from deflection step. As AYD includes imaging sensors that can localize obstacles, one of ordinary skill in the art would have expected success in the execution of this step. 

As for claim 9, AYD teaches claim 8 and further notes that the type of obstacle detected can be a variety of irregular shapes [Fig. 1 #17-20; 0041] and that AYD’s main concern is the avoidance of a collision [0041-43] with a supplementary concern being the prevention of leaving behind powder residues on the obstacle [0043]. AYD partially overcomes this concern by pivoting the slide so that it goes about the obstacle [Fig. 3 #13; 0046]. Ergo the ordinary artisan would have recognized that AYD’s first contact point would be the first point of contact with a line through it which would be parallel to the recoater blade during its first pass (target level) [Fig. 3 #14; 0045] and that the second line passing through a second contact point and parallel to the recoater blade when the recoater blade is in the second orientation combined with the determination of the intersection points would have been a prima facie obvious optimization of AYD’s desired avoidance of collision and angular adjustment of the pivot according to the shape of the obstacle concerned along with the desire to remove as much residual powder on the obstacle [see e.g. MPEP 2144.05(II)]. 

As for claim 10, AYD teaches claim 9 and further teaches that the key part of the collision avoidance is specific to the avoidance of colliding an obstacle against the ends (edge) of the recoater blade [Fig. 3 #15; 0011; 0018; 0042] by putting the edges in first and second orientations. Therefore, the determination of first and second lines in light of the rationale provided in claim 9 would readily incorporate the consideration of how the ends of the recoater blade would interact with the obstacle. 

As for claim 11, AYD teaches claim 10 and as AYD uses an imaging sensor which localizes obstacles which leads to the control of recoater blade [0033], it is understood that the determination of the ends of the recoater blade would comprise reading at least one sensor which is sufficiently associated with the recoater blade.  

As for claim 14, AYD teaches a method of operating a recoater (slide) of an additive manufacturing system [Abstract] in which a shape of a layer is obtained (as it is understood that the optical imaging system operates on the entire powder bed surface to detect and localize obstacles which are sufficiently the shape of the layer) [0033]. AYD performs a first orientation in passes by translating the recoater to spread powder on layers without any obstacle [Fig. 5; 0048-49 and Fig. 1 #15; 0011].
AYD teaches that in accordance with the shape of the obstacle encountered that it will displace the recoater blade across a portion of the layer (by displacing the recoater blade vertically) [Fig. 3 #14 and 22 and Fig. 1 #22; 0011]; and then move the recoater blade from the first orientation to a second orientation (a deflected orientation/level) prior to the recoater blade going over the edge wherein the recoater blade is not parallel to the edge (as the recoater blade would be at an angle to a round edge) in the second orientation [Fig. 3 #15; 0046 and Fig. 1 #22; 0011].
Although edges of the shapes in the layers are not explicitly mentioned in AYD it is understood that the first orientation corresponds to traversing the shape of the layer without the obstacle which occurs along the target position (i.e. the movement path) [Fig. 1 and 3-4 #14] and that AYD’s concerns about collisions of the recoater blade with the obstacle which can encompass various shapes [Fig. 1 #17-19; 0042-43] combined with AYD’s imaging and localizing sensors [0033] would naturally lead the ordinary artisan to consider the edge of the obstacle (especially along a non-parallel axis related to height which would determine by how much the recoater blade would need to move/pivot to clear the obstacle) in its relative arrangement to the edge of the recoater blade. 
Should the Applicant disagree with the above:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the second orientation of the recoater to be non-parallel to an edge of a shape of a layer (the obstacle) in order to allow for the recoater to clear/avoid the obstacle. 
	
	As for claim 15, AYD teaches claim 14 and further teaches that the blade is parallel to the layer in both a first and second orientation (in one the embodiment shown by Fig. 1 in which the blade edge remains parallel to the layer throughout) [Fig. 1 #15; 0011].

	As for claim 16, AYD teaches claim 14 and further that the recoater blade is displaced translationally past the edge while the recoater blade is in the second orientation [Fig. 3-4 #13].

	As for claim 17, AYD teaches claim 16 and further that the recoater blade is returned to the first orientation from the second orientation after the displacing over the edge [Fig. 3-4 #13].
	As for claim 19, AYD teaches claim 14 and further that the recoater blade is perpendicular to its respective movement path [Fig. 4 #14 vs #13].


Claim(s) 12 is rejected under 35 U.S.C. 103 as obvious over Aydin et al (US 2019/0366433) hereinafter AYD as applied to claim 11 and further in view of Braunroth (US 2019/0118482) hereinafter BRAUN. 
As for claim 12, AYD teaches claim 11 but fails to teach a motor encoder, a displacement sensor, or any other manner of sensing the recoater blades positioning. 
BRAUN teaches that one manner of determining a coating blade’s a motion and/or position in an additive manufacturing device is via the use of a motion and/or position encoder which by determining a position would be determining a displacement [0013].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the motion/position encoder of BRAUN to the recoater of AYD in order to allow for the determination of the positioning of the recoater. As the positions of the recoater are used to avoid the obstacles in AYD one of ordinary skill in the art would have readily recognized the benefit [AYD: 0011; 0018].

Claim(s) 13 is rejected under 35 U.S.C. 103 as obvious over Aydin et al (US 2019/0366433) hereinafter AYD as applied to claim 10 and further in view of Chang (US 2018/0196104) hereinafter CHANG. 
As for claim 13, AYD teaches claim 10 and AYD further teaches motors associated with the recoater blade (it is understood that the deflection can be performed via actuators including angular deflection as the slide can be operated at different levels and in different directions) [0032; 0046] but does not teach monitoring an amount of current delivered to one or more motors associated with the recoater blade. 
CHANG teaches the monitoring of motors to determine the performance of its motion [Abstract]. In CHANG the motor current is the main variable that is actively controlled and changed in accordance with motion requirements [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have taken into account the current supplied to the motor of the recoater of AYD/BRAUN as taught by CHANG as a means of controlling the motor to achieve motion requirements (i.e. the first and second positions of the ends of the recoater).
 As it pertains to monitoring, the current of CHANG is monitored (data about it collected in real-time) in order to determine the health of the motor [0044-48].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have monitored the motor current used to determine the first and second positions of the ends of AYD/BRAUN/CHANG in order to additionally monitor the health of the motor. 

	

Claim(s) 18 is rejected under 35 U.S.C. 103 as obvious over Aydin et al (US 2019/0366433) hereinafter AYD in view of Herzog (EP 1439050 B1) hereinafter ZOG (refer to the supplied English Translation).

As for claim 18, AYD teaches claim 16, but does not teach that the blade is moved to a third orientation. However, AYD further teaches that the obstacles/errors generally contribute to reduced quality in the part [0041-42].
ZOG teaches a method of removing errors (material spatters and coarse agglomerates) using the recoating blade (coating blade) by employing shear which is done by setting the recoating blade at an oblique angle to its movement path [0003; 0005; 0008]. ZOG further teaches that a double shearing process in which a third orientation (somewhat deeper) is utilized can be performed [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the avoidance steps of AYD with the error removal steps in particular the double shearing process of ZOG and to have supplied the necessary reinforcements to the recoating blade of AYD as taught by ZOG in order to achieve reduction in errors which reduce the quality of the workpiece. As the method of ZOG limits damage to the coating blade [0007] the ordinary artisan would have expected success in the combination. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as obvious over Aydin et al (US 2019/0366433) hereinafter AYD in view of Reynolds et al (US 2017/0326806) hereinafter REY (already of record).

As for claim 20, AYD teaches claim 14,  but does not teach that the blade is yawed dynamically. However, AYD further teaches that the obstacles/errors generally contribute to reduced quality in the part [0041-42].
REY teaches a method of additive manufacturing employing a recoater blade [Abstract; 0024] in which the smoothing of the powder layer is improved by dynamically yawing the recoater blade as the recoater blade is displaced across the portion of the layer [0024-25].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have yawed the recoater blade as taught by REY in the process of AYD in order to improve the smoothing of the powder layer. 

Response to Arguments
	The amendments and corresponding arguments filed 10/20/2022 are sufficient to overcome the objection of claim 7.

Applicant’s arguments, see filed 10/20/2022, with respect to the rejection(s) of claim(s) 1-13 under  have been fully considered and are persuasive with the exception of the arguments on pg. 4 corresponding to the rejection of claims 14-20.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aydin et al (US 2019/0366433) and Raghavan et al (US 2018/0326712).

	As it pertains to claim 14, the Applicant argues that Todorov fails to teach the determination of a portion of the shape of a layer with a parallel edge to a recoater blade and/or moving the recoater blade from the first to a second orientation which is non-parallel to the edge prior to contacting the edge.
	Respectfully the Examiner disagrees. Todorov obtains data pertaining to the shape of an additive manufacturing layer [Fig. 3-4c; 0021; 0026] with the intent to compensate for powder incongruities which then Reynolds teaches can be resolved by achieving additional passes using additional orientations such as yawing [0024-25]. It is understood that the first orientation of the recoater with the edge of the layer shape being parallel can substantially be the locations in which the layer lacks any kind of fault therefore the recoater’s bottommost edge remains parallel to a powder surface edge (which is in alignment with its axis of travel) as all that needs to be done is a routine spreading of new powder (the Examiner notes that the re-coater’s bottom edge is otherwise substantially parallel to a surface edge aligned with its axis of travel) [Todorov: Fig. 2; 0003; 0018]. Once it detects a surface incongruity the teachings of Reynold in which the incongruities are resolved via orientations which are not parallel to the direction of travel of the recoater can be employed which substantially correspond to the second orientation. However, as explained above, the teaches and disclosure of Aydin (US 2019/0366433) alone are enough to meet the limitations of claim 14 and for this reason, a new rejection of claim 14 is made under Aydin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748